COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  ASSET PROTECTION & SECURITY                                     No. 08-17-00250-CV
  SERVICES, L.P.,                                 §
                                                                       Appeal from
                         Appellant,               §
                                                               County Court at Law No. 3
  v.                                              §
                                                                of El Paso County, Texas
  VIRGINIA ARMIJO,                                §
                                                                  (TC # 2017DCV0574)
                         Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF JANUARY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.